Citation Nr: 1136298	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, as due to an undiagnosed illness.

2.  Entitlement to service connection for a thyroid condition, as due to an undiagnosed illness.

3.  Entitlement to service connection for a mild chronic intermittent lumbar strain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975, and from November 1990 to July 1991.  He served in Southwest Asia from January 1991 to June 1991.  The Veteran also served in the United States Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO decision, which denied a claim for service connection for fibromyalgia as due to an undiagnosed illness, and a March 2007 RO decision, which denied claims for service connection for a thyroid condition as due to an undiagnosed illness and a mild chronic intermittent lumbar strain.

In December 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A transcript of that proceeding has been associated with the claims folder.

These issues were remanded by the Board for further development in August 2009.

The Board notes that the Veteran asserted in his November 2003 claim that he was filing a claim for service connection for sleep disturbances and a respiratory condition.  These issues have never been adjudicated.  Furthermore, the Board notes that the Veteran's medical records reflect that he has been diagnosed with myositis.  While the Veteran has not specifically submitted a claim for entitlement to service connection for myositis, the Board finds that such a claim can be inferred from his assertions and the evidence of record.  As such, the issues of entitlement to service connection for sleep disturbances, a respiratory condition, and myositis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a thyroid condition as due to an undiagnosed illness and a mild chronic intermittent lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fibromyalgia is not shown by the evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, an April 2007 letter described how appropriate disability ratings and effective dates were assigned. 
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  As such, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination with regard to his fibromyalgia claim in September 2006.  The examiner reviewed the claims file, examined the Veteran, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2010).

The Veteran is seeking entitlement to service connection for fibromyalgia.  Specifically, the Veteran has asserted throughout the course of his appeal that he developed fibromyalgia as a result of his service in the Gulf War. 

A review of the Veteran's service treatment records does not reflect treatment, complaints, or diagnoses of fibromyalgia.  A February 1974 service treatment record reflects that the Veteran complained of right wrist pain for 2 months with no memory of trauma.  In a January 1975 service treatment record, it was noted that the Veteran complained of twisting his back while on a trampoline.  In a November 1990 Report of Medical History, the Veteran reported having swollen or painful joints.  He was noted as having tenosynovitis of the right elbow and having been treated by a chiropractor.  In a January 1991 service treatment record, the Veteran was noted as having a low back strain.    

With regard to a current disability, the Board notes that the Veteran underwent a VA Gulf War examination in September 2006.  At this examination, the Veteran reported fatigue and tiredness some days of the month, although not debilitating, starting after he returned from Iraq in 1991.  The Veteran also reported chronic back pain with no injury, which began after his service and discharge from Iraq.  The Veteran was diagnosed with chronic fatigue, back pain, kidney/urinary problems, and hypothyroidism.

The Veteran underwent a chronic fatigue syndrome VA examination in September 2006.  Upon examination of the Veteran and review of the claims file, the examiner determined that the Veteran's fatigue is due to improperly treated hypothyroidism and not chronic fatigue syndrome.

The Veteran also underwent a fibromyalgia VA examination in September 2006.  The examiner reviewed the claims file.  The Veteran reported symptoms of sluggishness, pain in his left arm, numbness in his left arm, a "popping" sensation in his stomach, and a burning sensation in his right arm, all of which have been present since 1991 when he returned from Iraq.  The Veteran reported decreased energy and fatigue sometimes.  In about a month's time, he has about 6 days of fatigue and does not want to leave the house.  This fatigue and sluggishness usually lasts about 10 minutes and then go away.  The Veteran reported an onset date of 1991.  Upon examination, the examiner determined that the Veteran does not have fibromyalgia.  The examiner noted that he does not have the typical symptoms of such.  The examiner further noted that he does have hypothyroid and indicated that he believes this is causing a lot of his symptoms.    

Additionally, the Board has reviewed the Veteran's VA and private treatment records.  In a December 1992 private treatment record, the Veteran was noted as having joint pain.  In a December 1995 private treatment record, the Veteran reported that all of his problems started after Desert Storm.  He was diagnosed with anxiety and persistent GU symptoms.  In a February 1996 VA treatment record, the Veteran reported joint pains in the Persian Gulf, with no swelling, just discomfort.  In an August 1996 VA treatment record, the examiner indicated that he wondered if the Veteran has fibromyalgia.  In an August 2005 VA treatment record, the Veteran was noted as having a joint problem and fatigue.  The Veteran reported that he has had joint problems since 1992 after coming back from the Gulf.  The Veteran was noted in a July 2008 VA treatment record as having myositis and arthralgia.  The claims file also contains a February 2009 VA report of a muscle biopsy.  The Veteran's postoperative diagnosis was noted as elevated CPK and muscle pain.  In a July 2009 VA treatment record, the Veteran was noted as having myositis, elevated CPK, a normal EMG/NC study, and a 2009 normal muscle biopsy.  It was further noted that the Veteran's hypothyroidism may reflect a very low grade inflammatory disorder.

The Veteran has also submitted statements from his wife and son attesting to his complaints of muscle pain, joint pain, and fatigue, and indicating that he has not been the same person since he returned from Desert Storm.  

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the claims file does not contain a diagnosis of fibromyalgia.  The Board acknowledges that an examiner indicated in an August 1996 VA treatment record that he wondered if the Veteran has fibromyalgia.  However, a definitive diagnosis of fibromyalgia was never assigned to the Veteran.  Therefore, the Board finds this medical evidence to be speculative and, as such, not probative.  Moreover, the Veteran underwent a VA examination specifically for fibromyalgia in September 2006.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran does not have fibromyalgia, as he does not have the typical symptoms of such.    

Therefore, as the medical evidence of record contains no indication that the Veteran has been definitively assigned a diagnosis of fibromyalgia, service connection cannot be granted for fibromyalgia on a direct basis.  

Additionally, service connection cannot be granted for fibromyalgia on a presumptive basis under 38 U.S.C.A. § 1117, based on a lack of such diagnosis.  The Board notes, for the purposes of 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" was expanded to include an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2) (2010).  In this case, however, the Veteran has a diagnosed illness.  Specifically, the examiner at the September 2006 VA examination indicated that the Veteran has hypothyroid and indicated that he believes this is causing a lot of his symptoms, if his hypothyroid is not properly treated.  This same examiner also indicated at the September 2006 VA examination for chronic fatigue syndrome that the Veteran's fatigue is due to improperly treated hypothyroidism.

Therefore, as the Veteran does not have a diagnosis of fibromyalgia and the only definitive medical opinions of record on the matter indicate that the Veteran's symptoms are related to a diagnosed illness, his hypothyroidism, service connection cannot be granted for this claim on a presumptive basis under 38 U.S.C.A. § 1117.  The Board further notes that the Veteran's symptoms have been attributed to a specific underlying diagnosis, hypothyroidism.  Therefore, service connection is not otherwise warranted under the presumptive provisions pertaining to undiagnosed illness.

In this regard, the Board notes in passing that the issue of service connection for a thyroid condition is being separately addressed in the remand portion of this determination below.

The Board has considered the Veteran's assertions that he has fibromyalgia as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, his testimony regarding his symptoms is of some probative value.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as attributing his symptoms to a complex underlying diagnosis such as fibromyalgia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, in this case, the Board finds that the appellant's lay assertions are far outweighed by the probative September 2006 VA opinion.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for fibromyalgia must be denied on presumptive and direct bases. See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for fibromyalgia, as due to an undiagnosed illness is denied.


REMAND

With regard to the Veteran's claims for service connection for a thyroid condition and a mild chronic intermittent lumbar strain, the Board notes that these issues were denied by the RO in a March 2007 rating decision.  The Veteran submitted a statement in April 2007 in which he disagreed with the denial of these claims.  The Veteran was not afforded a statement of the case (SOC) addressing these issues.  In August 2009, these claims were remanded by the Board to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  To date, the record does not reflect that such a SOC was ever issued. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that a SOC be issued with respect to the claims for service connection for a thyroid condition and a mild chronic intermittent lumbar strain, and such has yet to be accomplished, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new remand is required to comply with the holding of Stegall.

The Veteran must be afforded a SOC addressing the issues of entitlement to service connection for a thyroid condition and a mild chronic intermittent lumbar strain.  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the issues of entitlement to service connection for a thyroid condition as due to an undiagnosed illness and entitlement to service connection for a mild chronic intermittent lumbar strain.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


